Citation Nr: 0503245	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-06 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for benefits administered by 
the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

This appeal arises from a December 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

The appellant's spouse died in December 1979, and the 
appellant is claiming entitlement to benefits as his 
surviving spouse.

In a letter received by the Board in April 2003, the 
appellant indicated that she intended to appoint her son as 
her representative with respect to the matter set forth on 
the title page.  Thus, in June 2003, the Board sent the 
appellant a letter for the purpose of clarifying 
representation, in light of the requirements for designation 
of a representative as set forth in 38 C.F.R. § 20.605(c).  
The appellant was provided with a VA Form 22a, "Appointment 
of Individual as Claimant's Representative," and informed 
that, alternatively, an attorney could submit a declaration 
of representation on his or her letterhead.  The appellant 
was notified that processing of her appeal would be deferred 
for a period of 30 days from the date of the letter, pending 
receipt of her response.  As the appellant did not respond 
within this time period, appellate review will resume without 
representation, as provided in the June 2003 letter.

In a March 2001 decision, the Board denied the appellant's 
claim for entitlement to basic eligibility for VA benefits.  
The appellant appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an order 
dated in July 2002, the Court vacated the Board's March 2001 
decision and remanded the case to the Board for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), which was enacted during the pendency of the 
appellant's appeal.

In March 2003, the Board issued a letter to the appellant to 
inform her of the provisions of the VCAA and to notify her 
that she had 30 days from the date of the letter either to 
send information with respect to evidence she wanted the 
Board to obtain, or to send the Board additional evidence.  
However, the Board notes that, recently, the United States 
Court of Appeals for the Federal Circuit ("Court of 
Appeals") invalidated provisions of 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  Because the Board no longer has authority to 
correct VCAA deficiencies, the case was remanded in September 
2003.  The requested RO action having been accomplished, the 
case is again before the Board for appellate adjudication.


FINDING OF FACT

The service department has informed VA that the appellant's 
spouse had no service as a member of the Philippines 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant's spouse did not have recognized active 
military service for purposes of eligibility for VA benefits.  
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.8, 
3.9, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the appellant was notified of the evidence 
and information necessary to substantiate her claim in the 
rating decision dated in December 1999; the statement of the 
case dated in March 2000; the supplemental statements of the 
case dated in July 2000 and October 2004; the Board decision 
dated in March 2001; and the letters dated in March 2003 and 
February 2004.  These documents included a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefit 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The March 2003 and February 2004 
letters specifically invited the appellant to give VA any 
additional evidence she had regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

With respect to VA's duty to assist, the RO has requested 
verification of service from the service department, and 
provided the department with alternative spellings of the 
appellant's spouse's name.  Further, the appellant has not 
identified any further alternative spellings or relevant 
sources of information regarding her spouse's service.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issue addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the appellant was not given prior to the first 
AOJ adjudication of the claims, the notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The issue on appeal were re-adjudicated and a supplemental 
statements of the case was provided to the appellant.  The 
appellant has been provided every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  Eligibility for VA benefits is based on 
statutory and regulatory provisions which define an 
individual's legal status as a veteran of active military 
service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 
3.6.  As a predicate requirement for a grant of VA benefits, 
a claimant must establish that he or she is a "veteran."  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. 
Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department].

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Factual Background.  In November 1999, the appellant filed an 
application for VA benefits based on the service of her 
husband.  The RO, in a December 1999 letter, explained to the 
appellant that her husband did not have valid military 
service in the Armed Forces of the United States.  Her claim 
was denied because her spouse did not have the required 
military service to be eligible for VA benefits.

In a February 1977 letter to the appellant's spouse, the RO 
informed him that the U.S. Department of the Army had 
determined that he was not a member of the Philippine 
Commonwealth Army inducted into the service of the Armed 
Forces of the United States and that he had no recognized 
guerrilla service.

A Request for Information, returned in November 1978 and 
stamped by the Adjutant General, indicated that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army including as a recognized 
guerrilla in the service of the United States Armed Forces.

In support of her claim, the appellant submitted a copy of a 
discharge from the Philippine Army that indicated that P.G. 
was discharged in December 1945.  She also submitted a copy 
of a Certificate of Recognition from the Fil-American 
Guerrilla Forces in the name of P.R.

In April 2000 the RO sent the ARPERCEN another request for 
verification of service of the appellant's spouse.  The 
request included the alternative names of the veteran.  In 
July 2000 the request was returned with the notation that 
there had been no change warranted in the negative 
certification.

Analysis.  In order to qualify for VA benefits, a claimant 
must demonstrate that he, she, or the party upon whose 
service the claimant predicates the claim had basic 
eligibility for the benefits claimed.

The Court held in Duro, 2 Vet. App. at 532, that the service 
department's findings as to the service of an individual is 
binding on VA for the purposes of establishing service in the 
U.S. Armed Forces, Philippine Commonwealth Army, or 
Philippine guerrillas in the service of the U.S. Armed 
Forces.  The Court has held that a service department 
determination as to an individual's service shall be binding 
on VA, unless a reasonable basis exists for questioning it.  
See Manibog v. Brown, 8 Vet. App. 465, 468 (1996).

The appellant has not presented any certification from the 
service department that indicates that her spouse had 
recognized service.  The documents she has presented are from 
the Philippine government and are not the required 
documentation of service.  Consideration has been given to 
the Court's holding in Sarmiento, 7 Vet. App. at 82, that the 
regulatory duty to seek evidentiary verification is mandatory 
and that there is no limit set on the number of times the 
Secretary shall request service department verification.  The 
RO requested verification on three occasions, most recently 
in 2000.  The last request included alternative names of the 
appellant's spouse.

In Soria, 118 F.3d. at 748, the United States Court of 
Appeals for the Federal Circuit noted that where service 
department certification was required, VA has long treated 
the service department's decision on such matters as 
conclusive and binding on VA.  If the United States service 
department refuses to verify the claimed service of the 
appellant's spouse, the applicant's only recourse lies with 
the relevant service department, not VA.  38 C.F.R. §§ 3.9 
and 3.203.

Inasmuch as VA is bound to accept the findings of the service 
department in this regard, the Board finds that the 
appellant's deceased husband had no service in the Army of 
the United States or as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  See 38 C.F.R. § 3.203; 
see also Duro, 2 Vet. App. at 532.  Thus, he is not 
considered a "veteran" for purposes of establishing 
eligibility to VA benefits.  Accordingly, the appellant's 
claim for entitlement to VA benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to basic eligibility for VA benefits 
is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


